Citation Nr: 0937406	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a compensable disability evaluation for 
service-connected skin rash. 

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1974 to October 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), in which the benefits sought 
on appeal were denied. 

In July 2009, the Veteran testified at a hearing via video 
conferencing capabilities before the undersigned Veterans Law 
Judge seated at the Central Office in Washington, District of 
Columbia.  A copy of the transcript is contained in the 
claims folder. 

In a November 2008 correspondence, the Veteran indicated that 
he wanted higher evaluations for his service-connected low 
back condition and his migraine headaches, and that he wanted 
to file a new claim for total disability based on individual 
unemployability due to service-connected disabilities.   It 
appears from the record that the Veteran has raised 
additional issues that have not yet been addressed by the RO.  
They are referred to the agency of original jurisdiction 
(AOJ) for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's skin rash disability is manifested by no 
more than intermittent flare-ups of itchy skin, irritation, 
and topical pruritis, which requires the use of a topical 
antifungal prescription.  

2.  The evidence is at least in relative equipoise on the 
question of whether the Veteran's degenerative joint disease 
of the cervical spine was incurred during service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
service-connected skin rash have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.118, Diagnostic Code 7817. 

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for degenerative joint 
disease of the cervical spine have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In regard to the service connection claim, since the full 
benefit is being granted in this case, there can be no 
prejudice regarding VA's duty to notify or assist the 
Veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

With respect to the increased rating claim, VA is required to 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim.  VA will 
inform the Veteran of the type of information and evidence 
that VA will seek to provide, and of the type of information 
and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the September 2006 rating decision in the 
matter, VA sent the Veteran a notice letter in June 2006 
which apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  This notice letter also 
informed him that in order to substantiate a claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening in the severity of his 
condition.  Additionally, in this notice letter, the Veteran 
was informed how VA determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in June 2006 and 
November 2008.  

The Board notes that during the appeal process the Veteran 
mentioned that he obtained medical treatment from Carolinas 
Dermatology Group for his skin rash.  Although these records 
are not contained in the claims folder, the RO has made 
reasonable efforts to obtain those records.  The record shows 
that in multiple notice letters, the RO requested that the 
Veteran identify any pertinent treatment records and submit a 
completed VA Form 21-4142, Authorization and Consent to 
Release Information.  Additionally, in a March 2008 notice 
letter, the RO specifically requested that the Veteran submit 
a Form 21-4142 for treatment records from Carolinas 
Dermatology Group.  The Veteran did not respond.  The Board 
finds that VA has satisfied its duty to assist.  38 C.F.R. § 
3.159.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).  

Compensable Rating for Skin Rash 

Factual Background

The Veteran submitted a claim for a compensable disability 
rating for his skin rash in June 2006.  

The Veteran's treatment records from the period just prior to 
his claim show that he complained of a skin rash around the 
groin area.  In a November 2005 treatment records from 
Moncrief Army Community Hospital (MACH), the physician 
described skin symptoms as mild pruritis localized to a rash 
or sores with scaling skin.  The physician noted that there 
was no superficial skin pain.  The Veteran was diagnosed with 
tinea cruris of the groin and prescribed a topical cream to 
resolve the condition.  The Veteran twice again obtained 
similar treatment for a groin skin rash in 2006.

A June 2006 VA examination in conjunction with the claim 
shows the Veteran reported an intermittent skin rash that 
would temporarily resolve with topical antifungal cream 
treatment, but then return.  The Veteran reported symptoms of 
extreme pruritis and itching, but denied symptoms of pain, 
fever, or weight loss.  The Veteran also reported that the 
skin rash worsened with recreational activities because of 
sweating.  On physical examination, the examiner observed 
erythema that extended to the upper legs in a half moon 
shape. It was approximately 7 cm in surface area and affected 
1.5 percent of the entire body.  The examiner diagnosed the 
Veteran with tinea cruris. 

The Veteran was afforded another VA examination in November 
2008.  In that examination report, the examiner noted that 
the Veteran reported when flare-ups occurred, he had symptoms 
of itchy skin, irritation and topical pruritis.  The Veteran 
reported that he continued to use a topical prescription to 
alleviate the symptoms.  On physical examination, the 
examiner did not observe any evidence of a current skin rash.  
The examiner noted that there was no evidence of scar or 
other skin abnormalities. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
the Veteran's symptomatology has remained consistent 
throughout the entire appeals period, and staged ratings are 
not warranted. 

The Veteran's disability has been given a noncompensable 
disability evaluation under a general set of criteria 
applicable to skin found at 38 C.F.R. § 4.118, Diagnostic 
Code 7817 (exfoliative dermatitis).  Under the criteria found 
at Diagnostic Code 7817, a noncompensable rating is warranted 
for any extent of involvement of the skin that requires no 
more than the use of topical therapy during the past 12 
months.  38 C.F.R. § 4.118, Diagnostic Code 7817.  

A higher disability rating of 10 percent is warranted where 
there is any extent of involvement of the skin, and systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12- month period.  Id. 

A 30 percent rating is warranted for any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id. 

A 60 percent rating is assigned where there is generalized 
involvement of the skin without systemic manifestations, and 
constant or near- constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
required during the past 12-month period.  Id. 

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  However, the amendments only apply to 
applications for benefits received by VA on or after October 
23, 2008.  Since the Veteran's claim was received in June 
2006, the amendment is not relevant, and therefore, it will 
not be discussed.  See 73 Fed. Reg. 54,708 (September 23, 
2008).

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Analysis

The Veteran seeks a compensable disability rating for his 
service-connected skin rash.  

A review of the claims folder shows that the Veteran's 
disability is manifested by intermittent flare-ups of itchy 
skin, irritation, and topical pruritis that require him to 
use a topical antifungal prescription.  There is no evidence 
of scarring or other skin abnormalities.  Additionally, there 
is no evidence that the flare-ups require any other treatment 
than topical antifungal cream (e.g., he does do not require 
corticosteroids, immunosuppressive retinoids, PUVA or UVB, or 
electron beam therapy).  With respect to the criteria found 
at Diagnostic Codes 7817, the Board finds that there is no 
evidence to show that disability due to the Veteran's skin 
rash is consistent with the criteria for a compensable 
rating.  See 38 C.F.R. § 4.118. 

Alternatively, the Board notes that the Veteran's condition 
could be rated under the criteria found at Diagnostic Code 
7806 (dermatitis or eczema).  Under the criteria found at 
this Diagnostic Code, a noncompensable rating is warranted 
when less than 5 percent of the entire body is affected, and 
the condition requires no more than the use of topical 
therapy during the past 12 months.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  In order to obtain a higher, 10 
percent, rating under Diagnostic Code 7806, the rash must 
cover an area of at least 5 percent, but less than 20 percent 
of the entire body, or require intermittent systemic therapy.  
Here, the medical evidence shows that when the Veteran incurs 
a flare-up, the rash covers 1.5 percent of his entire body 
(less than 5 percent) and does not require any systemic 
therapy.  This evidence, again, is only consistent with the 
criteria for a noncompensable rating.  See 38 C.F.R. § 4.118, 
Diagnostic 7806.
 
The Board notes that the Veteran contends that he is entitled 
to a compensable rating because he suffers from itching and 
irritation at the location of the skin rash.  Both VA 
examiners also noted that the Veteran complained of itching 
and irritation from the skin rash.  His symptoms, however, do 
not reach the criteria for a compensable rating under any 
applicable diagnostic code.  The Board also notes that the 
Veteran's symptoms do not present an exceptional disability 
picture; there is no indication of marked inference with 
employment or repeated periods of hospitalization, which 
would warrant an extra-schedular evaluation.  See 38 C.F.R. 
§ 3.321 (b). 

Based on the foregoing, the Board concludes that the 
disability due to the Veteran's skin rash is not manifested 
by symptomatology that more nearly approximates the criteria 
for a compensable rating.  See 38 C.F.R. § 4.7.  Accordingly, 
the preponderance of the evidence is against the claim, and 
the claim for a compensable rating must be denied. 



Service Connection for Cervical Spine 

Factual Background

The Veteran claims entitlement to service connection for 
degenerative joint disease of the cervical spine.  The 
Veteran noted that although he did not experience any neck 
pain until after service, he believes that his current 
cervical spine condition is related to his service.  See 
November 2008 correspondence.  Specifically, he attributes 
his current condition to military duties such as carrying 
more than 60 pounds of equipment in a ruck sack during road 
marches and field exercises.  

A review of the Veteran's service records shows that he had a 
military occupational specialty of an infantryman.  
Additionally, the record also shows that he participated in 
campaigns throughout the Middle East and that he was awarded 
the Combat Infantry Badge and Air Assault Badge for his 
service.   

The Veteran's service treatment records show that on his May 
1974 induction examination report, the Veteran did not have 
any spine problems that indicated arthritis of the cervical 
spine.  Annual examination reports dated in September 1978 
and September 1987 also did not show any cervical spine 
problems.  The service treatment records reflect that in May 
1992, the Veteran participated in a military Paratrooper 
Study to determine the prevalence of chronic back injury and 
degenerative joint disease in paratroopers.  The study 
included an x-ray study of the cervical, thoracic and lumbar 
spine.  The cervical spine x-ray report showed the Veteran 
had mild compressions at levels C4, C5, and C6.  The examiner 
concluded that these abnormalities were due to aging and 
daily physical activities (and presumably, not the result of 
parachute jumps).  

The service treatment records contain no other medical 
evidence that shows a cervical spine condition during service 
(although the record does show several complaints for low 
back pain).  The April 1997 report of examination prior to 
separation showed that the Veteran's spine was evaluated as 
normal.  On an associated report of medical history, the 
Veteran did not indicate any history related to cervical 
spine pain or problems.  

The first post-service medical evidence of the Veteran's 
cervical spine condition is shown in the report of a January 
2002 cervical spine x-ray from MACH.  The cervical x-ray 
report showed evidence of mild disc space narrowing at C4-5 
and C5-6 with small osteophytes involving C4, C5 and C6.  The 
Veteran was diagnosed with mild degenerative joint disease of 
the cervical spine.  The treatment records show that at the 
time of the x-ray, the Veteran had been complaining of left 
shoulder and neck pain but did not report any recent injuries 
to either location.  See January 2002 MACH treatment note.  

Additional treatment records from MACH show that the Veteran 
continued to complain of neck pain and additional diagnostic 
evidence further demonstrated abnormalities of the cervical 
spine at C4 - C6.  The Veteran was also diagnosed with 
cervical radiculopathy on the left side of C6. 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67,792-67,793 (Nov. 7, 2002).

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


Analysis
 
The Veteran served on active duty for more than 20 years, 
beginning in 1974 and ending in 1997.  The Veteran served as 
an infantryman and he engaged in air assaults wherein he 
often carried a rucksack weighing more than 60 pounds.  He 
earned the combat infantryman badge (CIB).  The Veteran now 
claims entitlement to service connection for degenerative 
joint disease of the cervical spine, which he believes is 
related to the rigors of 20 plus years of active duty 
service, including time spent carrying that rucksack.  As 
discussed below, the Board finds that the evidence of record 
favors the Veteran's claim.

The veteran did not have a problem with his cervical spine 
when he entered service in 1974.  Service treatment records 
first document cervical spine abnormalities in 1992, after 
about 18 years of active duty service.  See May 1992 
Paratrooper Study report.  The cervical spine x-ray report 
showed the Veteran had mild compressions at levels C4, C5, 
and C6.  The examiner concluded that these abnormalities were 
due to aging and daily physical activities (and presumably, 
not the result of parachute jumps).  Regardless of the cause, 
the Board finds it clear that cervical spine abnormalities 
were first diagnosed during service.

While the veteran did not report a cervical spine disability 
at separation or within the first post-service year, the 
evidence of record shows that within five years of separation 
from service the Veteran was diagnosed with degenerative 
joint disease of the cervical spine, precisely at the 
vertebrae levels where mild compressions were noted during 
service.  See January 2002 report of cervical spine x-ray 
from MACH.  The cervical x-ray report showed evidence of mild 
disc space narrowing at C4-5 and C5-6 with small osteophytes 
involving C4, C5 and C6.  The report of a July 2002 MRI also 
showed herniated nucleus pulposus at C6-7, with herniated 
nucleus pulposus suggested at C4-5.  
	
The Board finds that the evidence is at least in equipoise as 
to the likelihood that the Veteran's currently diagnosed 
cervical spine disorder is related to the condition 
identified during his 20 plus years of service.  

First, the Veteran was not shown to have any cervical spine 
problems until 18 years into service.  Second, the examiner 
who performed the Paratrooper Study found that the cervical 
spine abnormalities first revealed during service in the May 
1992 cervical x-ray were in part related to daily activities.  
The Board notes that as an infantryman, the Veteran's daily 
service activity sometimes included carrying a rucksack 
weighing over 60 pounds.  Third, the veteran's current 
degenerative joint disease of the cervical spine is at the 
exact vertebrae locations as the abnormalities found during 
service.    

While the file contains no current medical opinion relating 
the veteran's currently diagnosed cervical spine disorder to 
service, the weight of the evidence of record favors such a 
conclusion.  The Board notes the post-service treatment 
records show that the Veteran complained of neck pain less 
than five years from his discharge.  Although the Veteran's 
condition was not shown by X-rays within the first year 
following discharge (so as to warrant presumptive service 
connection), there was only a relatively short hiatus between 
the Veteran's discharge and the first record of cervical pain 
in January 2002.  There is no indication that the veteran had 
an intervening injury.

In sum, the medical evidence shows that the Veteran has 
degenerative joint disease of the cervical spine at C4-6.  
Additionally, there is evidence that the Veteran was first 
diagnosed with compression of joint spaces and osteophytes 
involving C4, C5 and C6 during service.  Finally, given the 
relatively short period of time between the Veteran's 
discharge and the first record of cervical pain, the 
Veteran's credible statements of inservice activity that may 
have led to the cervical compression and degenerative joint 
disease, and the inservice evidence linking the cervical 
spine abnormalities to regular service duties, the Board will 
resolve any doubt in the Veteran's favor and find that the 
evidence is at least in equipoise that the current 
degenerative joint disease of the cervical spine is related 
to service.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the Veteran's degenerative joint disease 
of the cervical spine is related to active service. 38 C.F.R. 
§ 3.303.  Accordingly, the Board concludes that service 
connection is warranted.  


ORDER

Entitlement to a compensable disability rating for skin rash 
is denied. 

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


